DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 17, drawn to an array substrate and a display device.
Group II, claim(s) 9-16, drawn to a manufacturing method of an array substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: “An array substrate, comprising: a base substrate, comprising a first surface and a second surface opposite to each other, and a through-hole penetrating the base substrate from the first surface to the second surface; a data line on the first surface of the base substrate, the data line being at least partially  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sato (US 2012/0138940 A1).
Sato discloses in Figs. 13, 14B and related text an array substrate 303 ([0186], lines 1-3; [0194], lines 1-3; [0195], line 12), comprising: 
a base substrate 30D/30E, comprising a first surface (lower surface of 30D) and a second surface (upper surface of 30E) opposite to each other ([0100], lines 1-17 and [0141], lines 1-10), and a through-hole H3 penetrating the base substrate from the first surface to the second surface ([0106], lines 4-7 and [0189], lines 7-9); 
a data line 68 on the first surface of the base substrate ([0187], lines 5-6); and 
a thin film transistor TRc on the second surface of the base substrate ([0078], line 15 and [0187], lines 2-4), the thin film transistor comprising a source electrode 41c and a drain electrode 41d ([0189], lines 4-5), and the source electrode being electrically connected to the data line ([0189], lines 7-9).
Sato does not disclose the data line being at least partially filled in the through-hole.  However, it has been held that, absent any criticality, to make prior art parts integral does not make the claimed invention patentable over that prior art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the .
During a telephone conversation with W. Garland Phillips (Reg. No. 66,521) on October 15, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 5, 2019; August 6, 2020; and September 27, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0138940 A1).
Regarding claim 1, Sato shows in Figs. 13, 14B and related text an array substrate 303 ([0186], lines 1-3; [0194], lines 1-3; [0195], line 12), comprising: 
a base substrate 30D/30E, comprising a first surface (lower surface of base member 30D) and a second surface (upper surface of base member 30E) opposite to each other ([0100], lines 1-17 and [0141], lines 1-10), and a through-hole H3 penetrating the base substrate from the first surface to the second surface ([0106], lines 4-7 and [0189], lines 7-9); 
a data line 68 on the first surface of the base substrate ([0187], lines 5-6); and 
a thin film transistor TRc on the second surface of the base substrate ([0078], line 15 and [0187], lines 2-4), the thin film transistor comprising a source electrode 41c and a drain electrode 41d ([0189], lines 4-5), and the source electrode being electrically connected to the data line ([0189], lines 7-9).
Sato does not disclose the data line being at least partially filled in the through-hole.  

Furthermore, it has been held that, absent any criticality, to make prior art parts integral does not make the claimed invention patentable over that prior art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").  MPEP 2144.04(V)(B).
Regarding claims 2 and 3, Sato discloses, in the embodiment of Figs. 13 and 14B, substantially the entire claimed invention, as applied to claim 1 above.
Sato does not disclose, in the embodiment of Figs. 13 and 14B, a common electrode on the second surface of the base substrate, wherein an orthographic projection of the data line on the base substrate at least partially overlaps with an orthographic projection of the common electrode on the base substrate.

wherein an orthographic projection of the data line 68 ([0080], lines 3-4) on the base substrate at least partially overlaps with an orthographic projection of the common electrode on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato’s embodiment of Figs. 13 and 14B to form a common electrode on the second surface of the base substrate, wherein an orthographic projection of the data line on the base substrate at least partially overlaps with an orthographic projection of the common electrode on the base substrate, as taught by Sato in the embodiment of Fig. 6, in order to provide an electrophoretic display device in which white particles and black particles that are held inside microcapsules and charged with opposite polarities move in accordance with a voltage applied between a pixel electrode and the common electrode (Sato: [0130], lines 10-14).
Regarding claim 7, Sato shows the thin film transistor further comprises a gate insulating layer 41b (Fig. 14B; [0189], line 1), the gate insulating layer comprises a via hole H3, and the source electrode is electrically connected to the data line through the via hole (Fig. 14B; [0189], lines 7-9).
Regarding claim 8, Sato shows a second passivation layer 30C on a side of the data line away from the base substrate (Fig. 14B; [0100], lines 1-3 and 15-17; [0141], lines 1-10; [0145], lines 3-4).
Regarding claim 17, Sato discloses, in the embodiment of Figs. 13 and 14B, substantially the entire claimed invention, as applied to claim 1 above.
Sato does not explicitly disclose, in the embodiment of Figs. 13 and 14B, a display device comprising the array substrate according to claim 1.
Sato teaches in the embodiment of Fig. 7 and related text a display device 102 comprising an array substrate 300 ([0133], lines 1-8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sato’s array substrate (303) of Figs. 13 and 14B into Sato’s display device of Fig. 7 in order to provide a control transistor (TRc) having a bottom-gate and top-contact structure (Sato: [0187], lines 1-4), thereby enabling the gate electrode (41e) to function as a light-shielding member to shield the semiconductor active layer (41a) from light incident from a backside of the display device (e.g., light emitted from a backlight unit), thereby protecting the active layer from light-induced changes to the physical and/or electrical characteristics thereof.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0138940 A1) in view of Hu (US 9,543,156 B1).
Regarding claim 4, Sato discloses substantially the entire claimed invention, as applied to claim 2 above.
Sato does not disclose in a direction perpendicular to the second surface of the base substrate and away from the second surface, the source electrode and the drain electrode comprise a first conductive layer and a second conductive layer stacked in sequence, and an orthographic projection of the first conductive layer on the base substrate and an orthographic projection of the second conductive layer on the base substrate completely coincide with each other.

Sato and Hu are analogous art because they both are directed to thin film transistor (TFT) array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the specified features of Hu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato’s array substrate to form, in a direction perpendicular to the second surface of the base substrate and away from the second surface, the source electrode and the drain electrode to comprise a first conductive layer and a second conductive layer stacked in sequence, wherein an orthographic projection of the first conductive layer on the base substrate and an orthographic projection of the second conductive layer on the base substrate completely coincide with each other, as taught by Hu, in order to use the second conductive layer as a highly conductive barrier layer against moisture and oxygen, thereby reducing the risk of oxidation of the first conductive layer without adding significant cost or complexity to the manufacturing process (Hu: Col. 2, lines 35-46 and Col. 4, lines 14-38).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0138940 A1) in view of Hu (US 9,543,156 B1) as applied to claim 4 above, and further in view of Lu et al. (CN 105448824 A).
Regarding claim 5, Sato in view of Hu disclose substantially the entire claimed invention, as applied to claim 4 above.
Sato in view of Hu do not disclose a material of the first conductive layer is a transparent conductive material the same as a material of the common electrode, and the first conductive layer and the common electrode are disposed in a same layer.
Lu teaches in Fig. 5 and related text a material (indium tin oxide (ITO)) of the first conductive layer (bottom sublayer of each of source electrode 9 and drain electrode 11) is a transparent conductive material the same as a material of the common electrode 12 ([0111], lines 4-5 and [0112], lines 1-10 of attached English machine translation), and the first conductive layer and the common electrode are disposed in a same layer ([0115], lines 5-6).
Sato, Hu and Lu are analogous art because they each are directed to thin film transistor (TFT) array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato in view of Hu with the specified features of Lu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Sato in view of Hu to form a material of the first conductive layer to be a transparent conductive material the same as a material of the common electrode, and to dispose the first conductive layer and the common electrode in a same layer, as taught by Lu, in order to reduce the number of times of patterning process when the array substrate is prepared, increase .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2012/0138940 A1) in view of Lu et al. (CN 105448824 A).
Regarding claim 6, Sato discloses, in the embodiment of Figs. 13 and 14B, substantially the entire claimed invention, as applied to claim 2 above.
Sato does not disclose, in the embodiment of Figs. 13 and 14B, a first passivation layer on a side of the common electrode away from the base substrate; and a pixel electrode on a side of the first passivation layer away from the common electrode.
Lu teaches in Fig. 6 and related text a first passivation layer 13 ([0113], line 1) on a side of the common electrode 12 ([0112], lines 8-9) away from the base substrate 1 ([0108], line 1); and 
a pixel electrode 14 on a side of the first passivation layer away from the common electrode ([0114], lines 1-5).
Sato and Lu are analogous art because they both are directed to thin film transistor (TFT) array substrates for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato with the specified features of Lu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sato’s array substrate to form a first passivation layer on a side of the common electrode away from the base substrate, and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakama (JP 04101424 A) discloses in Fig. 1 and related text an array substrate, comprising: a base substrate (5), comprising a first surface (top surface, as oriented in Fig. 1) and a second surface (bottom surface, as oriented in Fig. 1) opposite to each other, and a through-hole (14) penetrating the base substrate from the first surface to the second surface; a data line (9) on the first surface of the base substrate; and a thin film transistor (3) on the second surface of the base substrate, the thin film transistor comprising a source electrode (7) and a drain electrode (6), and the source electrode being electrically connected to the data line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811